DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 12/30/2021. Claims 16, 19, and 28 have been amended. Claims 16-30 are pending and examined below.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 20-23, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080186483 A1 (hereinafter referred to as “Kiessel”).
Regarding claim 16, Kiessel, an implantable glucose sensor, teaches a sensing system (abstract) comprising a photonics integrated circuit (paragraphs [0091]-[0096]; Figures 7- 8), the photonics integrated circuit partially encapsulated by an encapsulation material and the photonics integrated circuit (reference fluid is encapsulated in 314 and 316; paragraphs [0097]-[0101]; Figure 9) comprising:
a first integrated sensor (304, 322, 306; Figure 9) accessible to a target analyte (paragraphs [0097]-[0101]; Figure 9) and being positioned in a part of the photonics integrated circuit not being encapsulated by an encapsulation material (paragraphs [0097]-[0101]; Figure 9), and at least
a second integrated sensor (304, 320, 306; Figure 9) accessible to a reference substance (paragraphs [0097]-[0101]; Figure 9) and being positioned in a part of the photonics integrated circuit that is encapsulated by an encapsulation material (paragraphs [0097]-[0101]; Figure 9);
wherein the sensing system is configured to, when in use, comprise, between the second integrated sensor and the encapsulation material, the reference substance but less or no target analyte, as compared to the amount of target analyte being present at the first integrated sensor (paragraphs [0097]-[0101]; Figure 9).
Regarding claim 20, Kiessel teaches wherein a top layer of the second integrated sensor comprises a non-adhering surface (paragraph [0125]; as taught by Kiessel).
Regarding claim 21, Kiessel teaches, wherein, prior to use, the sensing system comprises a cavity between the second integrated sensor and the encapsulation material (paragraphs [0097]-[0101]; Figure 9; as taught by Kiessel).
Regarding claim 22, Kiessel teaches wherein a capping structure covers the cavity, the capping structure comprising at least one opening configured for allowing the reference substance to fill the cavity (314; paragraphs [0097]-[0101]; Figure 9).
Regarding claim 23, Kiessel teaches wherein, prior to use, the cavity is filled with a reference substance (paragraphs [0097]-[0101]; Figure 9).
Regarding claim 25, Kiessel teaches wherein a cavity between the encapsulation material and the second integrated sensor caused by delamination or formed during fabrication has a height in a direction perpendicular to the surface of the second integrated sensor of in a range of 1 nm to 10 mm (paragraph [0065]; as taught by Kiessel).
Regarding claim 28, Kiessel teaches wherein, when in use, the target analyte, the reference substance and, optionally, the at least one further substance originate from a common mixture contacting the sensing system (paragraphs [0097]-[0101]; Figure 9; as taught by Kiessel).
Regarding claim 29, Kiessel teaches wherein the sensing system is an implantable biocompatible sensor (paragraphs [0025]-[0027]; as taught by Kiessel).
Regarding claim 30, Kiessel teaches a method for measuring a target signal and/or a reference signal, comprising:
a. providing a sensing system according to claim 16 (paragraphs [0097]-[0101]; Figure 9; as taught by Kiessel),
b. contacting a common mixture to the sensing system, the common mixture comprising at least a target analyte and a reference substance (paragraphs [0097]-[0101]; Figure 9; as taught by Kiessel), and
c. measuring the target signal using the first integrated sensor and/or measuring the reference signal using the second integrated sensor (paragraphs [0097]-[0101]; Figure 9; as taught by Kiessel).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiessel as applied to claim 16 above, and further in view of US 6579498 B1 (hereinafter referred to as “Eglise”).
Regarding claim 17, Kiessel does not explicitly teach wherein the encapsulation material is selectively permeable to the reference substance with respect to the target analyte.
However, Eglise, an implantable glucose sensor, teaches wherein the encapsulation material comprises silicone rubber (column 3, lines 57-63; as taught by Eglise). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiessel, to have the encapsulation material being silicone rubber, as taught by Eglise, because doing so provides an impermeable member to prevent unwanted analytes from entering the reference substance area.


Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiessel, in view of Eglise, as applied to claim 16 above, and further in view of US 20130085352 A1 (hereinafter referred to as “Martini”).
Regarding claim 17, Kiessel does not explicitly teach wherein the encapsulation material is selectively permeable to the reference substance with respect to the target analyte.
However, Martini, an implantable glucose sensor, teaches wherein the encapsulation material (328, 326; paragraphs [0016]-[0119]; Figure 6) is selectively permeable to the reference substance with respect to the target analyte (paragraphs [0016]-[0120]; Figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiessel, to have a selective permeable membrane, as taught by Martini, because doing so allows only desired substances to enter into the chamber.
Regarding claim 27, Kiessel does not explicitly teach wherein a selection layer covers the first integrated sensor, the selection layer being selectively permeable to the target analyte with respect to at least one further substance.
However, Martini teaches wherein a selection layer covers the first integrated sensor, the selection layer being selectively permeable to the target analyte with respect to at least one further substance (324; paragraphs [0016]-[0119]; Figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiessel, to have a selection layer, as taught by Martini, because doing so filters the first sensor such that only the desired analyte is able to enter the first sensor container.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiessel, in view of Eglise, as applied to claim 16 above, and further in view of US 20080108885 A1 (hereinafter referred to as “Colvin”).
Regarding claim 26, Kiessel does not explicitly teach wherein the second integrated sensor comprises a waveguide configuration adapted for sensing a parameter of the reference substance based on evanescent wave detection.
However, Colvin, an optical based sensor, teaches using a wave guide (paragraph [0074]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiessel, to have a waveguide, as taught by Colvin, because doing so guides the light in a desired way

Allowable Subject Matter
Claims 19 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art fails to teach the limitation “wherein, prior to use, the encapsulation material is in contact with the second integrated sensor and wherein, in use, the interface between the encapsulation material and the second integrated sensor is configured for upon diffusion of the reference substance through the encapsulation material, cause delamination of the encapsulation material from the second integrated sensor” in combination with the claim upon which it depends.
As such claim 19 would be allowable if written to overcome the 35 USC 112(b) rejection and included all the limitation of the base claim and any intervening claims.
Regarding claim 24, the prior art fails to the limitation “wherein, prior to use, the sensing system comprises a sacrificial layer between the second integrated sensor and the encapsulation material which dissolves when the reference substance diffuses in” in combination with the claim upon which it depends.
As such claim 24 would be allowable if written to overcome the 35 USC 112(b) rejection and included all the limitation of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 12/30/2021, with respect to 35 USC 112(b) rejections regarding claims 16, 18, and 29 and 35 USC 103 rejections regarding claim 16 have been fully considered and are persuasive.  The 35 USC 112(b) rejections regarding claims 16, 18, and 29 and 35 USC 103 rejections regarding claim 16 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792